MILLS, Judge.
The employer/carrier in this workers’ compensation appeal argue that the deputy commissioner erred in finding they acted in bad faith, and in considering the value of *1304permanent total disability benefits in determining the amount of the claimant’s attorney’s fee.
We affirm the deputy commissioner’s finding that the employer/carrier acted in bad faith in terminating temporary total disability benefits from October 1983 through March 1984. But because permanent total disability benefits did not result from, or were not affected by, the claimant’s attorney’s efforts on behalf of his client, and from the scope of the issues already litigated, it was error to consider their value in determining the fee amount. Samurai of the Falls, Inc. v. Dong Jo Sul, 509 So.2d 359 (Fla. 1st DCA 1987).
AFFIRMED in part; REVERSED in part; and REMANDED for further proceedings not inconsistent with this opinion.
WENTWORTH and BARFIELD, JJ., concur.